Title: From Alexander Hamilton to Thomas Lloyd Moore, 16 September 1799
From: Hamilton, Alexander
To: Moore, Thomas Lloyd


          
            Sir,
            New York Sept. 16th. 1799
          
          By a letter of the Secy. of the Navy transmitted to me by the Secretary of War it appears that the Marine Corps at Norris-town is insufficient to guard the State Prisoners there. You will please to take measures that an adequate number of the Soldiers under your command be stationed there to complete the guard wanted.
          With great consideration I am Sir Yr. Obedt. Servt.
          
            A Hamilton
          
          Col. T. Moore—
        